849 F.2d 604Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alvereze BOLDEN, Plaintiff-Petitioner,v.Edward W. MURRAY;  Saundra Hylton;  Thomas Israel;  Dr. Fox;Nurse Murphy, Defendants-Respondents.
No. 88-8007.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 27, 1988.Decided:  May 31, 1988.

Alvereze Bolden, appellant pro se.
Richard Francis Gorman, III (Office of the Attorney General of Virginia), for appellees Murray, Hylton, and Israel.
Mary Moffett Hutcheson Priddy (McGuire, Woods, Battle & Boothe), for appellees Fox and Murphy.
Before K.K. HALL, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Alvereze Bolden petitions this Court, pursuant to Rule 5(a), Federal Rules of Appellate Procedure, for permission to appeal an interlocutory order under 28 U.S.C. Sec. 1292(b).  Bolden has a 42 U.S.C. Sec. 1983 civil rights action pending in the district court.  In response to Bolden's interrogatories, defendants Fox and Murphy moved for a protective order.  The motion was granted by order entered January 26, 1988.  Bolden previously appealed this protective order.  Because it is an interlocutory order, we dismissed the appeal for lack of jurisdiction.  Bolden v. Murray, No. 88-7044 (4th Cir.  Apr. 11, 1988) (unpublished).


2
Rule 5(a), Fed.R.App.P., prescribes the procedure for taking an appeal from an interlocutory order which the district court has certified as appealable in accordance with 28 U.S.C. Sec. 1292(b).  As there has been no certification from the district court judge in this case, the order is not appealable under Rule 5.  We have already concluded in No. 88-7044 that the order is not a final decision under Sec. 1291, and that it does not fall in any of the categories of interlocutory orders appealable under 28 U.S.C. Sec. 1292(a).  This order, therefore, is not properly before us.


3
As the dispositive issues recently have been decided authoritatively, we dispense with oral argument and deny the petition for permission to appeal.


4
DENIED.